Exhibit 10.4

 

RESTRICTED STOCK AGREEMENT

NABORS INDUSTRIES, INC.

 

This Restricted Stock Grant (“Restricted Stock Grant”) between Nabors
Industries, Inc. (“NII”), acting on behalf of Nabors Industries Ltd. (“NIL” or
the “Company”), and Anthony G. Petrello (“Grantee”), an Eligible Recipient,
contains the terms and conditions under which the Compensation Committee of the
Board of Directors (the “Committee”) of NIL, has awarded to Grantee, as of
                         (the “Date of Grant”) and pursuant to the Nabors
Industries, Inc. 2003 Employee Stock Plan (“2003 Plan”), certain restricted
common shares of the Company to incentivize Grantee to contribute to the success
of the Company.  The applicable terms of the 2003 Plan are incorporated in this
Restricted Stock Grant by reference, including the definitions of terms
contained in the 2003 Plan.

 

On the Date of Grant, the fair market value of a share of Common Stock of NIL
was $          .

 

RESTRICTED STOCK GRANT

 

In accordance with the terms of the 2003 Plan, the Committee has made this award
(the “Award”) of restricted stock (“Restricted Shares”) and concurrently has
issued or transferred to the Grantee shares of Common Stock upon the following
terms and conditions:

 

SECTION 1.  Number of Shares.  The Award consists of 353,933 Restricted Shares.

 

SECTION 2.  Rights of the Grantee as Shareholder.  The Grantee, as the owner of
the shares of Common Stock issued or transferred pursuant to this Restricted
Stock Grant, is entitled to all the rights of a shareholder of NIL, including
the right to vote, the right to receive dividends payable either in stock or in
cash, and the right to receive shares in any recapitalization of the Company,
subject, however, to the restrictions stated in this Restricted Stock Grant.  If
the Grantee receives any additional shares by reason of being the holder of the
shares of Common Stock issued or transferred under this Restricted Stock Grant
or of the additional shares previously distributed to the Grantee, all of the
additional shares shall be subject to the provisions of this Restricted Stock
Grant.  Initially, the shares of Common Stock will be held in an account
maintained with the processor under the 2003 Plan (the “Account”).  At the
discretion of NIL, NIL may provide the Grantee with a certificate for the
shares, which would bear a legend as described in Section 5.

 

SECTION 3.  Restriction Period.  The period of restriction (“Restriction
Period”) for the shares of Common Stock issued under this Restricted Stock Grant
shall commence on the Date of Grant and shall lapse, if at all, as follows:

 

(a) The Committee, in its sole discretion, has established target performance
goals based on the Company’s Total Shareholder Return (“TSR Targets”), which
will be measured over a three-fiscal-year performance cycle commencing on
January 1, 2013 and ending on December 31, 2015 (such period, the “Performance
Cycle”). Total Shareholder Return (“TSR”) is the percentage increase in the
value of shares over the Performance Cycle, based on the average closing share
price for the thirty (30) consecutive business days prior to the start of the
Performance Cycle and the average closing share price for the last thirty (30)
consecutive business days in the Performance Cycle.  The increase is calculated
as the sum of (i) the change in share price and (ii) the value of dividends
declared during the Performance Cycle, assuming such dividends are reinvested in
additional shares as of the date they are declared. The Company’s TSR will be
compared to the TSR

 

1

--------------------------------------------------------------------------------


 

of a peer group (the “Peer Group”) comprised of Halliburton Co.; Baker
Hughes, Inc.; ENSCO International Inc.; Weatherford International Ltd.; Diamond
Offshore Drilling Inc.; Noble Corp.; Helmerich & Payne Inc.; Rowan Companies
Inc.; Superior Energy Services, Inc.; Patterson-UTI, Inc.; Key Energy
Services, Inc.; RPC, Inc.; National-Oilwell Varco, Inc.; Transocean Ltd.; and
Unit Corporation to determine Relative TSR (“RTSR”). The Peer Group may be
adjusted by the Committee from time to time during or at the conclusion of the
Performance Cycle, in its sole discretion after consultation with Grantee, in
the event any of the companies in the Peer Group cease to be publicly traded or
in response to a merger, consolidation or divestiture activity amongst
companies, available public reporting or other events actually or potentially
affecting the composition of the Peer Group.  Any such adjustments shall be
prescribed in a manner that strives to meet the requirements of
Section 162(m) of the Code.

 

(b) Restrictions will lapse based upon TSR relative to the Peer Group, pursuant
to the schedule on Exhibit A.  The Committee shall have sole discretion to
determine which RTSR Target has been achieved (if any) and whether the
restrictions shall lapse on any or all of the Restricted Shares. The Committee’s
determinations pursuant to the exercise of discretion with respect to all
matters described in this paragraph shall be final and binding on the Grantee.
The Committee shall make this determination within sixty (60) days following the
end of the Performance Cycle or as soon as administratively practicable
thereafter, with any lapses to occur as of the date of determination (the “TSR
Vesting Date”).

 

(c)  If, as of the TSR Vesting Date, the Compensation Committee determines that
restrictions shall lapse for less than 100% of the Restricted Shares,
(x) neither the Grantee nor any of his heirs, beneficiaries, executors,
administrators or other personal representatives shall have any further rights
whatsoever in or with respect to any of the remaining Restricted Shares and all
such shares shall be forfeited to NIL without consideration.

 

(d) In the event of a Change in Control of NIL (as defined in Grantee’s
employment agreement effective January 1, 2013), fifty percent (50%) of the
unvested Restricted Shares held by Grantee shall become vested immediately.

 

(e) In the event of termination of the Grantee’s employment by reason of
Disability (as defined in his employment agreement effective January 1, 2013) or
death, fifty percent (50%) of the unvested Restricted Shares held by Grantee or
his designated beneficiary (as applicable) shall become vested on the TSR
Vesting Date.

 

(f) In the event of termination of the Grantee’s employment either by the
Grantee for Constructive Termination Without Cause, or by the Company Without
Cause (each as defined in his employment agreement effective January 1, 2013),
fifty percent (50%) of the unvested Restricted Shares held by Grantee shall
become vested on the TSR Vesting Date.

 

(g) Anything herein notwithstanding, in the event of the termination of the
Grantee’s employment by the Company for Cause or by the written voluntary
resignation of the Grantee (each as contemplated in Grantee’s employment
agreement effective January 1, 2013), the Grantee shall forfeit any Restricted
Shares to the extent the restrictions on those shares have not lapsed as of the
date the Executive’s employment is terminated.

 

(h) Upon the release of the Restricted Shares from the restrictions, the
Restricted Shares held by Grantee or his designated beneficiary (as applicable)
shall be distributed to Grantee or his designated beneficiary (as applicable).
No fractional shares of Common Stock will be issued. If the calculation of the
number of shares of Common Stock to be issued results in fractional shares, then

 

2

--------------------------------------------------------------------------------


 

the number of shares of Common Stock will be rounded up to the nearest whole
share of Common Stock.

 

SECTION 4.  Terms and Conditions.  The Award is subject to the following terms
and conditions:

 

(a)         Any Award made to Grantee shall be for the benefit of the Grantee,
his heirs, devisees, legatees or assigns at any time.  In the event of
termination of employment for any reason, except by NIL or NII for cause or by
voluntary resignation by Grantee (in which case any unvested portion of this
Award shall be forfeited, subject to the provisions of Section 3 hereby
incorporated into this section), any unvested portion of this Award shall become
immediately vested as of the date of termination of employment without regard to
the Restriction Period set forth in Section 3 above.  The term “cause” shall
have the same meaning as in Section 1.7 of the Grantee’s employment agreement
effective January 1, 2013.  Notwithstanding anything to the contrary in any
plan, policy, or other document (including, but not limited to, the 2003 Plan),
Section 4 of this Restricted Stock Grant shall exclusively govern the rights of
the Grantee with respect to the Award upon termination of employment.

 

(b)         Except as otherwise provided herein, this Restricted Stock Grant is
subject to, and NII and the Grantee agree to be bound by, all the terms and
conditions of the 2003 Plan, as the same may have been amended from time to time
in accordance with its terms.  Pursuant to said 2003 Plan, the Board of
Directors of NIL or its Committee established for such purposes is vested with
conclusive authority to interpret and construe the 2003 Plan and this Restricted
Stock Grant, and is authorized to adopt rules and regulations for carrying out
the 2003 Plan.  Further, the parties reserve the right to clarify or amend this
Restricted Stock Grant on mutually acceptable terms in any manner which would
have been permitted under the 2003 Plan as of the Date of Grant.

 

SECTION 5.  Legend on Certificates.  Any certificate evidencing ownership of
shares of Common Stock issued or transferred pursuant to this Restricted Stock
Grant that is delivered during the Restriction Period shall bear the following
legend on the back side of the certificate:

 

These shares have been issued or transferred subject to a Restricted Stock Grant
and are subject to certain restrictions as more particularly set forth in a
Restricted Stock Grant Agreement, a copy of which is on file with Nabors
Corporate Services, Inc.

 

At the discretion of NIL, NIL may hold the shares of Common Stock issued or
transferred pursuant to this Restricted Stock Grant in an Account as described
in Section 2, otherwise hold them in escrow during the Restriction Period, or
issue a certificate to the Grantee bearing the legend set forth above.

 

SECTION 6.  Section 83(b) Election.  If the Grantee makes an election pursuant
to Section 83(b) of the Internal Revenue Code, the Grantee shall promptly (but
in no event after thirty (30) days from grant) file a copy of such election with
NIL, and cash payment for taxes shall be made at the time of such election.

 

SECTION 7.  Withholding Tax.  Before NIL removes restrictions on transfer from
the Account or delivers a certificate for shares of Common Stock issued or
transferred pursuant to this Restricted Stock Grant that bears no legend or
otherwise delivering shares free from restriction, the Grantee

 

3

--------------------------------------------------------------------------------


 

shall be required to pay to NIL or to NII the amount of federal, state or local
taxes, if any, required by law to be withheld (“Withholding Obligation”). 
Subject to any subsequent Committee determination, NIL will withhold the number
of shares required to satisfy any Withholding Obligation, and provide to Grantee
a net balance of shares (“Net Shares”) unless NIL receives notice not less than
five (5) days before any Withholding Obligation arises that Grantee intends to
deliver funds necessary to satisfy the Withholding Obligation in such manner as
NIL may establish or permit.  Notwithstanding any such notice, if Grantee has
not delivered funds within fifteen (15) days after the Withholding Obligation
arises, NIL may elect to deliver Net Shares.

 

SECTION 8.  Notices and Payments.  Any notice to be given by the Grantee under
this Restricted Stock Grant shall be in writing and shall be deemed to have been
given only upon receipt by the Stock Plan Administrator of Nabors Corporate
Services, Inc. at the offices of Nabors Corporate Services, Inc. in Houston,
Texas, or at such address as may be communicated in writing to the Grantee from
time to time.  Any notice or communication by NIL or NII to the Grantee under
this Restricted Stock Grant shall be in writing and shall be deemed to have been
given if sent to the Grantee at the address listed in the records of NIL or at
such address as specified in writing to NIL by the Grantee.

 

SECTION 9.  Waiver.  The waiver by NIL of any provision of this Restricted Stock
Grant shall not operate as, or be construed to be, a waiver of the same or any
other provision of this Restricted Stock Grant at any subsequent time for any
other purpose.

 

SECTION 10.  Governing Law & Severability.  The Plan and all rights and
obligations thereunder shall be construed in accordance with and governed by the
laws of the State of Delaware.  If any provision of this Restricted Stock Grant
should be held invalid, the remainder of this Restricted Stock Grant shall be
enforced to the greatest extent permitted by applicable law, it being the intent
of the parties that invalid or unenforceable provisions are severable.

 

SECTION 11.  Entire Agreement.  This Restricted Stock Grant, together with the
Plan, contains the entire agreement between the parties with respect to the
subject matter and supersedes any and all prior understandings, agreements or
correspondence between the parties.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Restricted Stock
Grant as of the day and year first written above.

 

 

NABORS INDUSTRIES, INC.

 

 

 

 

By:

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

ANTHONY G. PETRELLO

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

 

 

PERCENTAGE OF

 

 

SHARES

RTSR RANK

 

EARNED

1, 2 or 3

 

100%

4 or 5

 

75%

6 or 7

 

60%

8 or 9

 

50%

10 or 11

 

40%

12 or 13

 

25%

14, 15 or 16

 

0%

 

5

--------------------------------------------------------------------------------